Exhibit 10.16A

﻿

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

AGREEMENT FOR PERFORMANCE STOCK UNITS

﻿

THIS AGREEMENT FOR PERFORMANCE STOCK UNITS (this “Agreement”) is entered into as
of February ___, 2016, by and between World Wrestling Entertainment, Inc., a
Delaware corporation (the “Company”), and <Employee Name> a management employee
of the Company (the “Employee”).

﻿

WHEREAS, the Company’s Board of Directors has approved a 2016 Omnibus Incentive
Plan (the “Plan”) and the Company will be seeking approval of the Plan at the
2016 annual meeting (the “Stockholder Approval”);

﻿

WHEREAS, the Company intends to make a grant under the Plan of performance stock
units (each a “Performance Stock Unit” or “PSU”), which grant shall be
conditional upon receipt of the Stockholder Approval and subject to the Company
meeting certain prescribed performance criteria and, if those conditions are
met, subject to vesting based on Employee’s continued employment with the
Company as provided herein; and

﻿

WHEREAS, Employee wishes to receive such Performance Stock Units in accordance
with the Plan and this Agreement;

﻿

NOW, THEREFORE, in consideration of the premises and the mutual covenants stated
herein, and intending to be legally bound, the Company and Employee hereby agree
as follows:

﻿

1.



Certain Definitions

﻿

Each capitalized term used in this Agreement shall have the meaning ascribed to
that term in the Plan unless otherwise defined herein.  The following
capitalized terms shall have the respective meanings set forth below:

﻿

(a)



“Date of Grant” for any PSU shall mean the date hereof.

﻿

(b)



“Dividend Units” shall have the meaning ascribed thereto in Section 4.

﻿

(c)



“Employee Account” shall have the meaning ascribed thereto in Section 2(b). 

﻿

(d)



“Performance Criteria” shall mean the performance criteria set forth in Exhibit
A hereto.

﻿

(e)



“PSU” shall mean a Performance Stock Unit under which Employee shall have the
right to receive one Share and Dividend Units (as ascribed thereto in Section
4), accruing as a result of such PSU, upon the Company achieving performance
criteria set forth in Exhibit A.  





Page 1 of 7

 

--------------------------------------------------------------------------------

 

﻿

(f)



“Shares” shall mean the shares of the Company’s Class A Common Stock, including
any such shares issuable upon the vesting of an PSU or Dividend Unit.

﻿

2.



Grant of PSUs; Restrictions

﻿

(a)



Subject to all terms and conditions of the Plan and of this Agreement, including
the Stockholder Approval (and subject to the execution or electronic acceptance
of this Agreement by Employee), the Company hereby grants to Employee those PSUs
listed in Exhibit A to this Agreement.

﻿

(b)



Each PSU shall be recorded in a PSU bookkeeping account maintained by the
Company in the name of Employee (the “Employee Account”).  The Company’s
obligations under this Agreement shall be unfunded and unsecured, and no special
or separate fund shall be established and no other segregation of assets shall
be made.  The rights of Employee under this Agreement shall be no greater than
those of a general unsecured creditor of the Company.  Employee shall have no
rights as a stockholder of the Company by virtue of any PSU unless and until
such PSU vests and resulting Shares are issued to Employee, and

﻿

i.



All terms and conditions stated in the Plan and all those stated in this
Agreement shall apply to each PSU and  Dividend Unit;

﻿

ii.



No PSU or  Dividend Unit may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed by Employee; and

﻿

iii.



Each PSU and Dividend Unit shall remain restricted and subject to forfeiture
unless and until it has vested in accordance with the Plan and this Agreement.

﻿

3.



Performance and Vesting

﻿

(a)



Performance; Time Vesting.  No Shares may be issued hereunder in excess of those
determined by the Performance Criteria.  Provided the Company meets the
Performance Criteria, the PSUs granted hereunder, at the levels dictated by the
Company’s performance vis-à-vis the Performance Criteria, shall vest based on
Employee’s continued employment with the Company in three substantially equal
annual installments, with the first such installment occurring in the first
calendar year after the year for which the Performance Criteria have been met,
with actual vest dates for this award outlined in your account at Fidelity under
the vesting schedule section. Associated Dividend Units and other dividends and
distributions thereon, shall



Page 2 of 7

 

--------------------------------------------------------------------------------

 

vest as provided in Section 4(ii).  In the event the Performance Criteria are
not met, the PSUs and all Dividend Units shall terminate ab initio and be of no
further force or effect.

﻿

(b)



Dividend Unit Vesting.  Dividend Units and other dividends and distributions,
shall vest as provided in Section 4(ii). 

﻿

(c)



Other Vesting

﻿

i.



Optional Vesting.  Provided Performance Criteria have theretofore been met, the
Committee may determine that any other PSUs and Dividend Units shall become
vested prior to the dates provided in Section 3(a) based on such factors as the
Committee may determine in its sole discretion (including, without limitation
and by way of example only, performance of Employee’s operating unit,
performance of the Company as a whole, benefits of providing additional
long-term incentive compensation to Employee in light of the competitive market
for Employee’s services, severance arrangements, etc.).  If the Committee makes
such a determination, then such additional PSUs and/or Dividend Units as may be
specified by the Committee in such determination shall become vested at the time
specified by the Committee in such determination. 

﻿

ii.



Change in Control.  If a Change in Control occurs and within twenty-four (24)
months thereafter (x) the Employee’s employment is terminated by the Company
without cause (as determined by the Committee in its sole discretion); or (y)
the Employee terminates his or her employment as a result of (i) a decrease in
base salary; (ii) a material adverse change in responsibility or reporting
structure; or (iii) a change in employment to a location more than twenty-five
miles from the place of employment at the time of the Change in
Control; provided, in the case of clause (y), the Employee notifies the Company
within ninety (90) days of such event and provides the Company thirty (30) days
in which to cure.  In each case (x) and (y), then all PSUs and Dividend Units
shall immediately vest at the target level. 

﻿

(d)



Effects of Vesting.  With respect to each PSU and Dividend Unit that vests, the
Company shall, within a reasonable time after the vesting (and in no event later
than the latest date permitted by Section 409A of the Code), issue one Share to
Employee without restrictions under the Plan or this Agreement.  Any such
issuance shall be subject to all laws (including without limitation those
governing withholding of taxes and those governing securities and transfer
thereof). 

﻿

﻿





Page 3 of 7

 

--------------------------------------------------------------------------------

 

﻿

4.



Dividend Units; Vesting 

﻿

With respect to each PSU, whether or not vested, that has not been forfeited
(but only between the end of a fiscal period for which the Performance Criteria
have been met and the time that the underlying Shares have been issued), the
Company shall, with respect to any cash dividends paid to Shares (based on the
same record and payment date as the dividends paid on such Shares) accrue into
the Employee Account the number of Shares (“Dividend Units”) as could be
purchased with the aggregate dividends that would have been paid with respect to
such PSU if it were an outstanding Share (together with any other cash accrued
in the Employee Account at that time) at the price per Share equal to the
closing price on the New York Stock Exchange (NYSE) (or a comparable price, if
the Shares are not then listed on the NYSE) on the date of the dividend
payment.  These Dividend Units thereafter (i) will be treated as PSUs for
purposes of future dividend accruals pursuant to this Section 4; and (ii) will
vest in such amounts (rounded to the nearest whole Dividend Unit) at the same
time as the PSUs with respect to which such Dividend Units were received.  Any
dividends or distributions on Shares paid other than in cash shall accrue in the
Employee Account and shall vest at the same time as the PSUs in respect of which
they are made (in each case in the same form, based on the same record date and
at the same time, as such dividend or other distribution is paid on such
Share). 

﻿

5.



Forfeiture    

﻿

Except as provided for vesting on termination of employment following a Change
in Control as contemplated in Section 3(c)(ii) or vesting as part of a severance
arrangement as contemplated in Section 3(c)(i), upon termination of Employee’s
employment (regardless of whether caused by resignation, termination by the
Company, death, disability or otherwise), each PSU, Dividend Unit and other
remaining accrued dividends in the Employee Account, in each case that has not
previously vested, shall be forfeited by the Employee to the Company.  Employee
shall thereafter have no right, title or interest in such unvested PSUs,
Dividend Units and accrued dividends and distributions and Employee shall
immediately return to the Secretary of the Company any and all documents
representing such forfeited items.  Upon such termination of employment any
vested PSUs, Dividend Units and dividends and distributions thereon that have
not been issued and paid in accordance herewith shall immediately be paid or
issued, as the case may be, to the Employee (and in all events within such
period of time as may be permitted by Section 409A of the Code). 

﻿

6.



No Continuation of Employment    

﻿

This Agreement shall not give Employee any right to employment or continued
employment, and the Company may terminate Employee’s



Page 4 of 7

 

--------------------------------------------------------------------------------

 

employment or otherwise treat Employee without regard to any effect such
termination may have upon Employee under this Agreement. 

﻿

7.



Terms Subject to Plan    

﻿

Notwithstanding anything in this Agreement to the contrary, each and every term,
condition and provision of this Agreement shall be, and shall be construed to
be, consistent in all respects with all terms, conditions and provisions of the
Plan.  If any term, condition or provision of this Agreement is (or is alleged
to be) inconsistent with the Plan in any respect, the Plan shall govern in all
circumstances.

﻿

8.



Entire Agreement: Amendments    

﻿

This Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof and no amendment, modification or other change hereto
shall be of any force or effect unless and until set forth in a writing executed
by Employee and the Company (in each case except for such amendments as the
Company is expressly authorized hereunder, or under the Plan, to make without
Employee’s consent).  No amendment to the Plan after the date hereof shall
affect the terms and conditions hereof in a manner that is adverse to the
Employee.

﻿

9.



Governing Law

﻿

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut, without giving effect to principles of conflicts of
law.  If any dispute arises with respect to this Agreement or any matter
hereunder, (x) such dispute shall be submitted to the Federal or state courts
sitting in the State of Connecticut, with each party waiving any defense to such
venue; and (y) each party irrevocably waives its right to a jury trial.  The
prevailing party shall be reimbursed by the other party for any costs of any
proceeding relating to this Agreement in any matter hereunder incurred by the
prevailing party, including reasonable attorneys’ fees and costs.

10.



Taxes

﻿

Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the vesting of PSUs or distribution of Shares
hereunder. Employee may elect to satisfy such withholding tax obligation by
having the Company retain Shares having a fair market value equal to the
Company's minimum withholding obligation.

﻿

11.



Stockholder Approval

﻿

The grant  of PSUs hereunder is subject to the condition  of receiving the
Stockholder Approval, and in the event that Stockholder Approval  is denied,
the PSUs shall terminate ab initio and be of no further force and effect.    



Page 5 of 7

 

--------------------------------------------------------------------------------

 

Pending Stockholder Approval, no PSUs or Dividend Units shall vest and no
Shares shall be issued  or issuable.

﻿

12.



International Employee Acknowledgements and Consents.

By signing or electronically acknowledging this Agreement, the Employee
agrees to the attached Appendix A if located outside the United States.

﻿

IN WITNESS WHEREOF, Employee has executed or electronically acknowledged this
Agreement and the Company has caused this Agreement to be executed by its duly
authorized officer, all as of the day and year first above written.

﻿

EMPLOYEEWORLD WRESTLING

ENTERTAINMENT, INC.

﻿

﻿

 

 

 

<Employee Name>

 

By:

/s/ Blake T. Bilstad

﻿

 

 

Blake Bilstad

﻿

 

Title:

SVP, General Counsel & Secretary

﻿





Page 6 of 7

 

--------------------------------------------------------------------------------

 



Exhibit A

﻿

﻿

Individual Target PSU Award

<PSU Target Amount>

﻿

﻿

Performance Criteria

﻿

﻿



Page 7 of 7

 

--------------------------------------------------------------------------------